DETAILED ACTION
	Claims 1-15 have been considered for patentability. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 12 and 14-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by English et al. (US Patent 5,390,075). 
In re Claim 1, English discloses an electronic device comprising: a first body 13; a second body 15; a connection device 35 respectively connected to the first body and the second body, the first body being rotatable relative to the second body through the connection device; a fixed member 31 fixed on the first body; a shielding member 51 rotatably connected to the fixed member, abutting the second body, and having a shielding slot; and a connection member 29 configured to be electrically connected to a first electronic apparatus of the first body and a second electronic apparatus of the second body, the connection member passing through the shielding slot.  
In re Claim 3, English discloses wherein: the second body 15 comprises: -13-Client Reference No. 18563/CN9201910113-US Attorney Docket No. 00223.0254. OUS an accommodating cavity (See Figures 3-5); and an opening connected to the accommodating cavity, corresponding to a position of a second slot of the shielding slot (See Figure 3, for example); and the shielding member 51 comprises: a second shielding part disposed at the second slot, abutting inside of a first side wall of the opening, a second shielding channel being 
In re Claim 4, English discloses wherein: the first body 13 has a first rotation axis with respect to the second body 15, the fixed member 31 has a second rotation axis with respect to the shielding member 51, and there is a first distance between the second rotation axis and the first rotation axis.  
In re Claim 5, English discloses wherein: during the rotation of the first body 13 relative to the second body 15, the fixed member 31 rotates relative to the shielding member 51 and the shielding member moves relative to the second body.  
In re Claim 12, English discloses wherein: the connection device 35 has a rotation shaft structure.  
In re Claim 14, English discloses wherein: the connection member 29 is a connection wire or a flexible printed circuit (FPC).  
In re Claim 15, English discloses wherein: the first electronic apparatus is a monitor 27 and the second electronic apparatus is a processor (i.e. CPU).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over English et al. (US Patent 5,390,075) taken alone. 
In re Claim 11, English discloses the limitations as noted above and also discloses wherein: the electronic device is a notebook computer having a monitor and a keyboard.  However, English does not explicitly disclose the monitor in the first body and/or the keyboard in the second body as English disclosed the opposite arrangement.  However, it would have been obvious to one having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to simply reverse the parts of that which is otherwise disclosed in English, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144-04.  
In re Claim 13, English discloses the limitations as noted above, but does not explicitly disclose wherein the fixed member is attached to the first body by glue.  However, the examiner takes official notice of facts outside the record that attaching a fixing member by glue was known at a time just before the effective filing date of this application and to have modified English to attach the fixing member by glue would have been obvious to a person having ordinary skill in the art of portable electronics at that time so as to conveniently and inexpensively attach the fixing member.  
Allowable Subject Matter
Claims 2 and 6-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of “wherein: the first electronic apparatus is disposed at a first side of the first body; the fixed member comprises a first shielding part located on the first side of the first body, being adjacent to the first electronic apparatus, a first shielding channel being formed between the first shielding part and the first side of the first body, and a first end of the connection member being electrically connected to the first electronic apparatus through a first slot of the shielding slot and the first shielding channel” in Claim 2 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
The specific limitations of "wherein: the shielding member comprises: a first wall part adjacent to the first body; and -14-Client Reference No. 18563/CN9201910113-US Attorney Docket No. 00223.0254. OUS a second wall part abutting the second body, a shielding slot being formed between the second wall part and the first wall part; a first end of the second wall part and a first end of the first wall part forming a first slot, and a second end of the second wall part and a second end of the first wall part forming a second slot; and a first end of the connection member is electrically connected to the first electronic apparatus through the first slot, and the second end of the connection member is electrically connected to the second electronic apparatus through the second slot” in Claim 6 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  
The specific limitations of "wherein: the fixed member comprises: an accommodating slot; and two snap slots disposed at two opposite side walls of the accommodating slot; and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841